UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 95-5887

EMERSON HERROD, a/k/a Fritz,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Clarksburg.
Irene M. Keeley, District Judge.
(CR-95-2)

Submitted: June 17, 1997

Decided: September 4, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Gregory A. Elam, Elkins, West Virginia, for Appellant. William D.
Wilmoth, United States Attorney, Paul T. Camilletti, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Emerson Herrod entered a guilty plea to conspiracy to possess with
intent to distribute and to distribute dilaudid (hydromorphone), 21
U.S.C. § 846 (1994), and related offenses. Herrod contends on appeal
that the district court's denial of his motion to withdraw his guilty
plea was an abuse of discretion. He also appeals his 135-month sen-
tence, alleging that the court clearly erred in determining the amount
of dilaudid for which he was responsible, USSG § 2D1.1,1 and in
finding that he had not accepted responsibility, USSG § 3E1.1. We
affirm.

Between 1989 and 1994, Herrod's wife, Margaret Williams, sought
treatment for leukemia from at least nine doctors, claiming that she
had discontinued chemotherapy for the disease and wanted only to be
free from pain until she died. To many of the doctors, she provided
altered copies of her medical records. She obtained prescriptions for
6985 dilaudid tablets in this way. Some of the dilaudids were used by
Williams' son, Kenneth Hatala, and her daughter, Elizabeth Jenkins.
The majority of them were sold by Hatala, Jenkins, Williams, and
Herrod. They often accepted stolen property as payment, and Wil-
liams eventually rented a storage unit in which to keep the overflow
of stolen items. Herrod transported Williams to various doctors and
had the prescriptions filled for her. Four days before trial was sched-
uled, Herrod, Williams, and Hatala pled guilty to conspiracy. The dis-
trict court deferred acceptance of Herrod's plea agreement until
sentencing.

I. Motion to Withdraw Guilty Plea

Three months after he entered his guilty plea and the day before he
was sentenced, Herrod moved to withdraw his plea. At the sentencing
hearing, his attorney explained that Herrod had simply changed his
mind and would rather go to trial. The district court denied the
motion. We review the district court's decision for abuse of discre-
_________________________________________________________________
1 United States Sentencing Commission, Guidelines Manual (Nov.
1995).

                    2
tion. See United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995).
Even when acceptance of a defendant's plea agreement has been
deferred, he must present a "fair and just reason" under Fed. R. Crim.
P. 32(e), that is, one which brings into question the validity of his
plea, if he wishes to withdraw his plea. See United States v. Hyde, --
U.S. --, 1997 WL 273691 (U.S. May 27, 1997) (No. 96-667). The
factors to be considered in determining whether to permit a defendant
to withdraw a guilty plea are set out in United States v. Moore, 931
F.2d 245, 248 (4th Cir. 1991). Applying the test set out in Moore, we
find that Herrod did not offer a fair and just reason for withdrawal of
his plea. There was a three-month delay between the entry of the plea
and his request to withdraw it. He had the assistance of competent
counsel. He did not assert his innocence or assert that his plea had
been involuntary or unknowing. The government would have been
prejudiced by having to prepare for trial again. We therefore find that
the district court did not abuse its discretion in denying Herrod's
motion.

II. Drug Amount

Herrod next challenges the district court's use of all 6985 dilaudid
tablets to calculate his offense level pursuant to USSG § 2D1.1. We
review the district court's determination of the amount of drugs for
which Herrod was accountable under the clearly erroneous standard.
United States v. McDonald, 61 F.3d 248, 255 (4th Cir. 1995). He
argued unsuccessfully in the district court that the amount should be
reduced by the number of dilaudids consumed by the conspirators
because the government had not shown specific intent to distribute
those tablets. The district court discounted Herrod's assertions that
Williams took between two and four dilaudids a day during the
conspiracy2 because Williams showed no sign of dilaudid addiction
while she was in custody and never tested positive for dilaudid use
while she was on release. While Hatala and Jenkins were known to
be users of dilaudid, the court found that any amounts they consumed
were properly included as relevant conduct. Prescriptions forged by
_________________________________________________________________
2 Four tablets a day during the course of the conspiracy would have
amounted to more than the total amount which Williams was known to
have obtained.

                    3
Hatala and his girlfriend without the knowledge of Herrod or Wil-
liams were excluded.

The Ninth Circuit has held that drugs possessed for personal use
are not part of the same course of conduct or common scheme as
drugs possessed with intent to distribute, and thus are not relevant
conduct for sentencing under USSG § 1B1.3(a)(2). See United States
v. Rodriguez-Sanchez, 23 F.3d 1488, 1494-96 (9th Cir. 1994); United
States v. Kipp, 10 F.3d 1463, 1465-66 (9th Cir. 1993). However, other
circuits have held to the contrary. See United States v. Antonietti, 86
F.3d 206, 209 (11th Cir. 1996) (purchases for personal use are rele-
vant conduct in determining amount defendant knew were distributed
by conspiracy); accord United States v. Fregoso , 60 F.3d 1314, 1328
(8th Cir. 1995); United States v. Snook, 60 F.3d 394, 395 (7th Cir.
1995); United States v. Wood, 57 F.3d 913, 920 (10th Cir. 1995). The
weight of authority persuades us that the district court did not clearly
err in finding that the total number of dilaudid tablets obtained with
fraudulently obtained prescriptions was relevant conduct for Herrod.

III. Acceptance of Responsibility

Herrod contends that the district court clearly erred when it refused
to award him an adjustment for acceptance of responsibility. USSG
§ 3E1.1. He argues that he earned the adjustment by negotiating a
plea shortly after he received copies of statements made by witnesses
the government expected to call at trial. He also asserts that he was
prevented from cooperating earlier because the government would not
consider a plea from one defendant unless all agreed to plead guilty.

At Herrod's sentencing hearing, the government attorney asserted
that only Jenkins approached him to explore the possibility of a plea
before the eve of trial, thereby deflating the argument that Herrod was
prevented from cooperating. The court did not find credible Herrod's
written statement in which he claimed that Williams had taken two to
four dilaudid tablets a day, a position which he maintained throughout
at sentencing. The denial of relevant conduct which the court deter-
mines to be true may be a basis for denying an acceptance of respon-
sibility adjustment. USSG § 3E1.1. We find that the district court did
not clearly err in finding that Herrod had not demonstrated acceptance
of responsibility.

                    4
Accordingly, we affirm Herrod's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    5